Citation Nr: 1539049	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  12-13 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the Iowa Army National Guard from May 2003 to February 2004, and from October 2005 to August 2007, to include combat duty in Iraq.  He had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran had a Videoconference hearing in June 2015.  A transcript is of record.  


FINDING OF FACT

The Veteran was exposed to loud combat noises in service and first experienced tinnitus at that time; the disorder has been present since service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Analysis

The Veteran served tours of combat as a medic in the United States Army National Guard, with duty in Kuwait and in action with enemy forces in Iraq.  He was decorated with the Combat Medical Badge as a result of his service.  

Essentially, the Veteran has stated that his duties caused him to be proximate to loud explosions and gunfire, and that while he did make attempts to wear hearing protection, he was often unable to take proper measures to secure his ears from exposure to acoustic trauma.  It is exposure to acoustic trauma, both in the form of a live fire exercise done in Kuwait in preparation for combat, and in the actual participation in combat, that the Veteran attributes to causing his current tinnitus.  That is, the Veteran has asserted that he first noticed a ringing in his ears while he was deployed overseas and exposed to noise, and he states that he has continually experienced the disorder, occurring off and on, since his separation from active duty.  

The Veteran was examined by VA in September 2010, and the audiologist concluded that there was no evidence of tinnitus in the service treatment records, and as such, no nexus between current tinnitus and active service.  It is noted that the Veteran reported his occupational history at that time, and stated that he worked in a laboratory for an ice cream factory (he would wear hearing protection on the actual production floor), and that he was currently working as a mortgage banker (an office environment with no noise).  The Veteran did state that he went to some concerts with respect to recreational noise exposure.  

The VA examiner took note of the fact that the Veteran denied experiencing tinnitus during a few in-service clinical visits in 2007 and 2008, and this formed the sole basis for the negative opinion.  In response to this, at the Veteran's Videoconference hearing, the Veteran explained that he did not forward complaints during post-deployment screenings as he feared he would be placed in "holdover" status and not be returned home as quickly as would otherwise be the case.  The Veteran has also asserted that his tinnitus is not constant in nature; rather, it fluctuates in severity and consistency.  

Tinnitus is defined as a ringing in the ears.  It is only capable of observation by the person experiencing the condition, and such an observation is the sole basis for a diagnosis.  While, generally, lay persons are not capable of diagnosing "complex" medical problems, the U.S. Court of Appeals has made an exception in cases where the nature of the disorder is "simple" and can be exclusively perceived through the senses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In the case of tinnitus, as it can only be diagnosed based on reports of ringing in the ears by the person experiencing it, it is considered to be "simple" in nature and thus capable of a lay diagnosis.  Id.  That the Veteran attests to having experienced it since exposure to noise in combat is thus an assertion that is competent in nature.  

With respect to the credible nature of the Veteran's claim, it is documented that he participated in combat and thus there is no debate as to if he had exposure to in-service acoustic trauma.  It would also appear as if the Veteran was forthright in his description of his post-service employment, and that he has had minimal post-service noise exposure (he wore ear protection during his times on the factory floor, and only attended concerts on a sporadic basis).  That the Veteran wished to return home as quickly as possible from his tours overseas isn't questioned, and at any rate, the mere lack of documentation in the service treatment records cannot form the sole basis of a rationale in a VA medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Further, the Veteran has maintained that his tinnitus has always been intermittent in its presence, and thus, his failure to report it in 2007 and 2008, even if he were not concerned about a possible "holdover" for medical reasons (and as he had served with the Army Medical Corps, it is likely that he would have had exposure to other soldiers who were adversely affected by forwarding complaints as he has alleged) does not necessarily demonstrate that he had not been afflicted with tinnitus during his deployments overseas to combat regions.  

Simply, the Veteran is competent to report that he experiences ringing in his ears, which is sufficient to form the basis for a diagnosis of tinnitus.  He is also competent to report that the disorder, while fluctuating in severity, had its first manifestations in active service during exposure to combat and other explosive noises.  The allegations are consistent with the type of duty performed by the Veteran as a combat medic, and he is considered credible in forwarding the claim.  The only VA medical opinion against his claim impermissibly places too much reliance on the content of service treatment records, and in so doing, did not consider the intermittent nature of the tinnitus as reported by the Veteran throughout his appeal.  As this is the case, the competent and credible evidence of record supports a conclusion that current tinnitus was first observed, and hence first diagnosed, during the Veteran's active combat service.  The requirements for service connection have been met, and the claim is granted.  


ORDER

Entitlement to service connection for tinnitus is granted.  


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


